Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with David Hoang Reg. No. 75,746 on July 27, 2021.
	In the claims:
	Claims 5 and 6, line 2, --a wavelength defined by an electrode finger pitch of the IDT electrode is λ; and-- after the recitation of “wherein”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In regards to claim 2, the most relevant prior arts references are the combination of Sugai and Watanabe et al. (both references of record) as discussed in the office action mailed on 4/16/2021. However in light of the applicants remarks filed on 7/15/2021, the combination would have not been obvious for the reasons stated on pages 2-4 of the applicant’s remarks. Thus the examiner has determined claim 2 to be novel and non-obvious over the prior art. By virtue of dependency from claim 2, claims 4-13, 15 and 17-20 have also been determined to be novel and non-obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843